Citation Nr: 1415666	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active duty service from June 1968 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was later transferred to the RO in Boston, Massachusetts.

This matter was remanded in March and December 2012 for additional development.  In the previous decision, the Board noted that a claim of entitlement to service connection for a left groin cyst was denied in June 1969.  The February 2008 rating decision, characterized the Veteran's claim as entitlement to service connection for chronic fistula in anus, left (claimed as lump in groin area).  Although the Veteran had characterized his current claim as involving a groin disability, the Board found that this claim was an original claim for adjudication purposes, noting that in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeal for the Federal Circuit (Federal Circuit) held that claims based on distinctly diagnosed diseases must be considered as separate and distinct claims.  Consequently, because the prior final rating decision did not specifically address the matter of service connection for chronic fistula in anus, the matter was addressed de novo (and not as a claim to reopen).  

Additional evidence was submitted by the Veteran after the most recent supplemental statement of the case that was not accompanied by a waiver of initial RO consideration.  However, in light the board's finding that service connection should be awarded in this case, no remand for initial RO review is required.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

FINDING OF FACT

An anal fistula disability, to include perianal cysts and fistula-in-ano, has been shown to have had its onset in military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for an award of service connection for anal fistula have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required.  

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The Federal Circuit has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current perianal fistula/cyst had its onset in service.  

On October 1967 pre-induction examination, the Veteran offered no complaints or history of a perianal fistula/cyst.  Clinical evaluation of the rectum was normal.  An August 1968 treatment record documents complaints of a cyst in the buttock.  A fistula in ano was diagnosed.  On September 1968 separation examination (which was noted to be a void induction examination), fistula in ano, left chronic draining was noted.  It was indicated that the disorder was not incurred in the line of duty and that such existed prior to the Veteran's service.  Post-service VA treatment records include a May 2008 treatment record documenting the Veteran's complaints of and treatment for a perianal abscess.  The Veteran reported that he has had the condition for many years.

A VA examination was provided to the Veteran in April 2012.  The examiner diagnosed anal/perianal fistula (August 1968).  On examination, no external hemorrhoids, and no fissure and or fistula was found, but the examiner stated that the Veteran's cyst recurs about twice a year.  In addition, there was thickening with a well healed non-tender scar and no inflammation.  The examiner also found that the Veteran's claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran stated that he was in good health before he joined the Army and that it was only after he received vaccinations that he developed perianal cysts, and developed fistula-in-ano, which was documented in various medical and service records.  The examiner stated that, although the exact cause of the fistula could not be determined, the timing of the fistula could be correlated due to his service.  

The Veteran was afforded an additional addendum opinion dated in January 2013.  The examiner stated that the perianal cyst and abscess developed during the Veteran's short service time, but the condition was not aggravated because of his service years or due to the Veteran receiving pre-deployment vaccinations.  The examiner indicated that the condition followed the natural progression of the condition.  

The record shows that the Veteran has a fistula disability, to include perianal cysts and fistula-in-ano.  The question for consideration is whether this condition had its onset in service, or if such disability clearly and unmistakably preexisted military service, was such condition clearly and unmistakably aggravated beyond the normal progression of that disorder during service.  In this case, the April 2012 VA examiner, both in the original opinion and the January 2013 addendum opinion, found that the condition originated in service.  

In this regard, the Board notes that the September 1968 separation examination (which was noted to be a void induction examination), indicated that the diagnosed fistula in ano, left chronic, preexisted military service and was not incurred in the line of duty.  On the strength of this finding, the Board in March 2012 found that, while the Veteran was initially sound upon entry, the subsequent examination constituted clear and unmistakable evidence that the claimed disorder preexisted service.  After further review, however, the Board finds that the opinions of the May 2012 VA examiner, in the original and addendum reports, cast doubt on the September 1968 findings so that it is no longer possible to state with certainty that such condition clearly and unmistakably preexisted service.  In this case, the Veteran should be afforded the benefit of the doubt and considered sound upon service entry.  And as the VA examiner found that the condition likely had its onset in service, service connection should be awarded on that basis. 

In sum, based on a further and full review of the medical evidence, the Board resolves doubt in the Veteran favor and finds that service connection is warranted for his diagnosed anal fistula.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an anal fistula disability, to include perianal cysts and fistula-in-ano, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


